Name: 2012/20/EU: Commission Decision of 6Ã January 2012 laying down the rules and procedures related to experts in national accounting assisting the Commission in accordance with Council Regulation (EC) NoÃ 479/2009 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (notified under document C(2011) 9973)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  EU institutions and European civil service;  personnel management and staff remuneration;  national accounts;  labour market
 Date Published: 2012-01-10

 10.1.2012 EN Official Journal of the European Union L 6/10 COMMISSION DECISION of 6 January 2012 laying down the rules and procedures related to experts in national accounting assisting the Commission in accordance with Council Regulation (EC) No 479/2009 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (notified under document C(2011) 9973) (2012/20/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 479/2009 of 25 May 2009 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (1), and in particular Article 12(1) thereof, Whereas: (1) Regulation (EC) No 479/2009 requires the Commission (Eurostat) to assess the quality of data to be used for the excessive deficit procedure (EDP), including in the form of methodological visits. For the purpose of carrying out such visits, the Commission (Eurostat) could be assisted by experts in national accounting. (2) It is necessary to lay down the rules and procedures for selection of the experts, taking into account an appropriate distribution of experts across Member States and an appropriate rotation of experts between Member States, their working arrangements and the financial details, HAS ADOPTED THIS DECISION: Article 1 The rules and procedures for selection of experts in national accounting to assist the Commission (Eurostat) in visits to the Member States under Article 12(1) of Regulation (EC) No 479/2009, their working arrangements and the sharing of the costs of such visits between the Commission and the experts national authority responsible for excessive deficit procedure reporting are set out in the Annex to this Decision. Article 2 This Decision shall apply to the assistance referred to in Article 12(1) of Regulation (EC) No 479/2009, provided as from 1 January 2012. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 January 2012. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 145, 10.6.2009, p. 1. ANNEX 1. List of experts in national accounting The Commission (Eurostat) shall maintain the list of experts in national accounting on the basis of proposals sent to it by the national authorities responsible for excessive deficit procedure (EDP) reporting. The list shall be updated on a regular basis. 2. Definition of experts in national accounting Experts in national accounting shall be specialised in EDP reporting and statistics. They shall support the Commission EDP experts carrying out visits to a Member State. In this capacity, the experts in national accounting shall provide independent expertise and shall not represent the points of view of their Member State. 3. Selection of experts The Commission (Eurostat) shall select, for the exceptional visits where it is deemed appropriate, one or more national experts to accompany its own experts on the visit. The experts shall be selected from the list in such a manner that the same expert shall not be chosen to carry out a visit more than three times every three years. 4. Reimbursement of costs to the national authority responsible for EDP reporting The amount to be paid to reimburse travel expenses, the daily accommodation allowance and the daily flat-rate allowance shall be calculated in accordance with the Commission Decision of 5 December 2007 on the rules on the reimbursement of expenses incurred by people from outside the Commission invited to attend meetings in an expert capacity (1). 5. Confidentiality Prior to the visit, the accompanying expert shall be required to sign a confidentiality statement concerning the content, timing and practical organisation of the visit. (1) C(2007) 5858.